                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                        SENTENCING MINUTES

               HUNTER NICHOLSON                                         Case No. 19-CR-167


HONORABLE WILLIAM C. GRIESBACH presiding                                         Time Called: 11:29 a.m.
Proceeding Held: January 15, 2020                                             Time Concluded: 12:12 p.m.
Deputy Clerk: Cheryl                                                                    Tape: 011520

Appearances:

UNITED STATES OF AMERICA by:                            Timothy W. Funnell
HUNTER NICHOLSON in person and by:                      Krista Halla-Valdes
US PROBATION OFFICE by:                                 Brian Koehler
INTERPRETER: None                                       ☐ Interpreter Sworn


☒ The parties have no objections to the factual         ☒ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR   ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                              by ☐ Plaintiff ☐ Defendant

☐ The court adopts the factual statements and           ☐ The court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes:




☒ The government presents sentencing argument:          ☒ The defendant presents sentencing argument:
  The    government       makes       no   specific       Defendant requests time served with supervised
  recommendation.                                         release.
☒ Defendant exercises right of allocution.              ☒ The court imposes sentence.
☐ The government dismisses count(s) _____.              ☒ Defendant advised of appeal rights.

Craig Nicholson, defendant’s father addresses the Court.
The government comments on charging decision and presents facts surrounding the case.



                Case 1:19-cr-00167-WCG Filed 01/15/20 Page 1 of 3 Document 16
SENTENCE IMPOSED:
Imprisonment:      30       Days as to Count(s)            1         of the indictment
                            Months as to Count(s)                    of the

        Imprisonment term for each count to be served ☐ concurrently ☐ consecutively.
                        TOTAL TERM OF IMPRISONMENT IMPOSED: 30 days.
        ☐ This term of imprisonment is to be served (☐ concurrently with or ☐ consecutively to) any state
        court sentence the defendant is currently serving.

Probation:                  Years as to Count(s)                     of the

Supervised          3       Years as to Count(s)          1          of the indictment
Release:                    Years as to Count(s)                     of the

MONETARY PENALTIES

Special Assessment:     $ 100.00                   due immediately

Fine:                   $                          ☒ fine waived

Restitution:            $                          ☐ determination deferred

JOINT AND SEVERAL PAYMENTS

☐ Fine and/or ☐ Restitution is joint and several with _____.
☐ Repayment of Buy Money is joint and several with _____.

FORFEITURE

☐ All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.

RECOMMENDATIONS

☐ The court recommends the defendant’s placement at _____.
☐ The court recommends the defendant’s participation in the Bureau of Prisons’ 500-hour drug treatment
  program.
☐ Other: _____.

CUSTODY

☒ The defendant is remanded to the custody of the U.S. Marshal Service.
☐ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office; ☐ on or after _____.




                 Case 1:19-cr-00167-WCG Filed 01/15/20 Page 2 of 3 Document 16
CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☐ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  with the following changes:

☐ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.
☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report with
  the following changes: The defendant must participate in an Alcohol and Drug Assessment.




                Case 1:19-cr-00167-WCG Filed 01/15/20 Page 3 of 3 Document 16
